[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-11143         ELEVENTH CIRCUIT
                            Non-Argument Calendar      AUGUST 30, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 1:10-cr-00510-TCB-AJB-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

RENE IVAN RAUDALES-GARAY,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (August 30, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Rene Ivan Raudales-Garay appeals his sentence of imprisonment for 21

months, which was imposed after he pleaded guilty to illegally reentering the
United States after being deported. 8 U.S.C. § 1326(a). Garay argues that his

sentence below the advisory guideline range is substantively unreasonable. We

affirm.

      We review a sentence for reasonableness under a deferential standard for

abuse of discretion, Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007), and the party challenging the sentence bears the burden of establishing

that it is unreasonable, United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

We will reverse a sentence as substantively unreasonable only if, after considering

the totality of the circumstances, we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the relevant

sentencing factors. United States v. Irey, 612 F.3d 1160, 1189–90 (11th Cir.

2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011).

      Garay’s sentence is reasonable. The eight-level enhancement of Garay’s

sentence rationally deters those who seek to reenter the United States illegally

after having committed several crimes. Garay entered the United States illegally

three times and has 11 prior convictions, including a burglary conviction. The

district court reasonably determined that, in the light of Garay’s criminal history, a

sentence of 21 months promotes deterrence, protection of the public, and respect

for the law, and it reflects the seriousness of Garay’s offense. 18 U.S.C. §

                                          2
3553(a). Garay’s sentence is below the advisory guideline sentence of 24 months.

The district court did not abuse its discretion.

      AFFIRMED.




                                           3